     2:19-cv-03046-BHH        Date Filed 06/25/20      Entry Number 31       Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Henry Lee Pinckney, a/k/a High Priest King, )       Civil Action No.: 2:19-3046-BHH
                                             )
Patriot,
                                             )
                                   Plaintiff,)
                                             )
                                                                 ORDER
                    v.                       )
                     .                       )
U.S. Government - I.R.S., Judge Luke         )
Brown, Prosecutor Randolf Murdock,           )
                                             )
                              Defendants.)
 __________________________________)
       Plaintiff Henry Lee Pinckney (“Plaintiff”), proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 against U.S. Government–I.R.S., Judge Luke Brown, Prosecutor

Randolf Murdock (“Defendants”). (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C., the action was referred to United States Magistrate Judge

Bristow Marchant for preliminary consideration. On January 27, 2020, the Magistrate

Judge issued a Report and Recommendation (“Report”) (ECF No. 9), outlining the issues

and recommending that this case be dismissed without prejudice and without service of

process.   In his Report, the Magistrate Judge summarized Plaintiff’s complaint and

determined that it failed to state a claim upon which relief may be granted. Specifically, the

Magistrate Judge explained, inter alia, that Plaintiff has not alleged facts that would permit

him to remove a criminal case to this Court; that any claims for malicious prosecution and

false imprisonment would be barred by Heck v. Humphrey, 512 U.S. 477 (1994); that

release from prison is not relief that is available in a civil rights action; that Judge Luke

Brown is entitled to absolute judicial immunity; that Prosecutor Randolf Murdock is entitled
     2:19-cv-03046-BHH        Date Filed 06/25/20     Entry Number 31      Page 2 of 3




to prosecutorial immunity; that Plaintiff has failed to state a claim pursuant to the Uniform

Commercial Code (“U.C.C.”); that Plaintiff’s sovereign citizen claims are frivolous; that

Plaintiff may not sue the I.R.S. pursuant to Bivens; and that Plaintiff’s state law claims are

subject to dismissal. Attached to the Report was a notice advising Plaintiff of his right to

file written objections to the Report within fourteen days of receiving a copy. To date,

Plaintiff has not filed specific objections to the Report and has instead submitted numerous

declarations, an affidavit, and a notice, all of which are rambling and nonsensical.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight.             The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71, 96 S.Ct.

549, 46 L.Ed.2d 483 (1976). The Court is charged with making a de novo determination

of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge,

or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, the Court need

not conduct a de novo review when a party makes only “general and conclusory objections

that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence

of a timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed only

for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       As previously noted, Plaintiff has not filed any specific objections to the Magistrate

Judge’s Report. He has filed multiple declarations, but these filings do not direct the Court



                                              2
     2:19-cv-03046-BHH        Date Filed 06/25/20   Entry Number 31      Page 3 of 3




to any specific error in the Magistrate Judge’s findings and recommendations. The Court

has reviewed the Magistrate Judge’s conclusions and agrees with the Magistrate Judge’s

thorough analysis. Finding no clear error, therefore, the Court adopts and incorporates the

Magistrate Judge’s Report (ECF No. 9), and the Court dismisses this action without

prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

June 25, 2020
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            3
